DETAILED ACTION
	This Office Action is in response to the Amendment filed on 04/28/2022.
	Authorization for this Examiner’s Amendment was given by the attorney of record, Mr. Dean Munyon on 07/21/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				 EXAMINER’S AMENDMENTS
	          Amend claims 1-12, 14, and 18. Add claims 21-31 as follow:
Claims 1-11: 	(Canceled) 
Claim 12: 	
A control unit, comprising: 
a processor; and 
memory having program instructions stored therein that are executable by the processor to cause the control unit to perform operations including: 
performing a Bluetooth pairing operation with a first mobile device, wherein the Bluetooth pairing operation includes the control unit sending, to the first mobile device, wireless credentials usable by the first mobile device to determine a changing communication address of the control unit, and wherein the first mobile device is configured to share the wireless credentials with a second mobile device, and wherein the wireless credentials include a public media access control (MAC) address and identity resolving key (IRK) of the control unit; 
establishing, with the second mobile device, a Bluetooth link, wherein the second mobile device is addressed by the control unit using an initial IRK of the second mobile device;
receiving, from the second mobile device over the Bluetooth link, a different IRK to be used for subsequent communications;
receiving, from the second mobile device, a communication directed to the changing communication address of the control unit, wherein the communication is indicative of a request from the second mobile device to access a system controlled by the control unit; and 
in response to receiving the request, determining whether to enable the second mobile device to access to the system controlled by the control unit.

Claim 14:
The control unit of claim 12, wherein the operations further include: 
deriving a cryptographic key based on a sharing cryptographic key established with the first mobile device during the Bluetooth pairing operation; and
 performing an authentication by decrypting at least a portion of the communication with the derived cryptographic key.




Claim 18:
The computer readable medium of claim 17, wherein the operations further comprising: 
receiving, from the first mobile device, a second link cryptographic key derived from a sharing cryptographic key established between the first mobile device and the control unit during  the Bluetooth pairing operation; and 
encrypting the request with the second link cryptographic key.

Claim 21: (New) 
A method, comprising:
receiving, at a second mobile device from a first mobile device, first wireless credentials of a control unit configured to control access to a system, wherein the first wireless credentials include a first public media access control (MAC) address and an identity resolving key (IRK) of the control unit, wherein the first mobile device obtained the first wireless credentials in a Bluetooth pairing operation with the control unit; 
providing, by the second mobile device to the first mobile device, second wireless credentials of the second mobile device, wherein the second wireless credentials include a second public media access control (MAC) address and an initial identity resolving key (IRK) of the second mobile device;
establishing, by the second mobile device, a Bluetooth link with the control unit using the first and second wireless credentials, wherein the establishing includes determining a changing communication address of the control unit based on the first wireless credentials; 
changing, by the second mobile device, the initial IRK to a different IRK and communicating the different IRK to the control unit over the established Bluetooth link; and
sending, by the second mobile device over the established Bluetooth link, a request to obtain access to the system controlled by the control unit.

Claim 22: (New) 
The method of claim 21, further comprising:
	receiving, at the second mobile device from the first mobile device, a beacon cryptographic key derived from a sharing cryptographic key established between the first mobile device and the control unit.

Claim 23: (New) 
The method of claim 22, wherein the beacon cryptographic key is generated by the first mobile device applying a key derivation function (KDF) to the sharing cryptographic key and a counter value, the counter value being indicative of a number of devices that have received authorization information for accessing the system.

Claim 24: (New) 
The method of claim 22, wherein the establishing includes:
	sending, to the control unit, a beacon including a payload encrypted with the beacon cryptographic key.

Claim 25: (New) 	
The method of claim 24, further comprising:
	receiving, at the second mobile device from the first mobile device, a second link cryptographic key derived from the sharing cryptographic key; and
	using, by the second mobile device, the second link cryptographic key to encrypt traffic directed to the control unit after being authenticated.

Claim 26: (New) 
The method of claim 25, wherein the second link cryptographic key is generated by applying a key derivation function (KDF) to the sharing cryptographic key, a first link key established during the Bluetooth pairing operation, and a counter value, the counter value being indicative of a number of devices that have received authorization information for accessing the system.

Claim 27: (New) 
The method of claim 21, wherein the control unit is an electronic control unit (ECU) configured to operate an entry mechanism of the system.

Claim 28: (New) 
The method of claim 22, wherein the sharing cryptographic key is established by a Diffie-Hellman exchange between the first mobile device and the control unit.

Claim 29: (New) 
The computer readable medium of claim 18, wherein the second link cryptographic key is generated by applying a key derivation function (KDF) to the sharing cryptographic key, a first link cryptographic key established during the Bluetooth pairing operation for communications between the first mobile device and the control unit, and a counter value, the counter value being indicative of a number of devices that have received authorization information for accessing the system.

Claim 30: (New) 
The computer readable medium of claim 18, wherein the operations further comprise: 
	receiving, from the first mobile device, a beacon cryptographic key derived from the sharing cryptographic key; and
	sending, to the control unit, a beacon including a payload encrypted with the beacon cryptographic key, wherein the encrypted payload is usable to authenticate the second mobile device to the control unit.
Claim 31: (New) 
The computer readable medium of claim 30, wherein the beacon cryptographic key is generated by the first mobile device applying a key derivation function (KDF) to the sharing cryptographic key and a counter value, the counter value being indicative of a number of devices that have received authorization information for accessing the system.

			ALLOWABLE SUBJECT MATTER
Claims 12-14, 16-18 and 20-31 are allowed. While claims 1-11, 15 and 19 are canceled.
	This communication warrants No Examiner’s Reason for Allowance, applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CRF 1.104(e). Specifically, the substance of applicant’s amendments and/or arguments submitted on 04/28/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438